Citation Nr: 0213332	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  95-27 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the claim of entitlement to service 
connection for hypertension.


REPRESENTATION

Veteran represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran and his wife.


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran in this case served on active duty from October 
1941 to October 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.  Within the referenced decision, the RO 
denied the veteran's claim seeking reinstatement of his 
compensation benefits for hypertension.  The veteran 
perfected a timely appeal of the RO's adverse November 1993 
rating action.  

As a procedural matter, compensation benefits for 
hypertension were terminated by way of an unappealed and 
final rating action dated in June 1948.  However, in its 
November 1993 rating decision, the RO improperly addressed 
the veteran's claim for hypertension as an original claim for 
service connection rather than as an attempt to reopen, which 
requires the submission of new and material evidence.  In 
correcting this procedural defect, the RO issued a rating 
action in August 1996 denying the veteran's claim for 
entitlement to service connection for hypertension on the 
basis that new and material evidence had not been submitted. 

In March 1997, the veteran's case came before the Board of 
Veterans' Appeals (Board) on the same issue of whether new 
and material evidence had been submitted sufficient to reopen 
the claim of entitlement to service connection for 
hypertension.  The Board concluded that no new and material 
evidence was submitted sufficient to reopen the veteran's 
claim, and the claim remained denied.  The Board entered the 
decision in this case on March 31, 1997.  Thereafter, the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In a November 1998 joint motion to 
the Court, the parties (the appellant and the VA Secretary) 
requested that the March 1997 Board decision be vacated and 
the matter remanded for readjudication consistent with more 
recent case law governing the sufficiency of new and material 
evidence.  By a November 1998 order, the Court granted the 
joint motion, and the matter has since been returned to the 
Board for compliance with directives of the motion.

In June 1999, the Board remanded the veteran's case back to 
the RO for both the consideration of additional evidence 
submitted by the veteran during the pendency of his appeal 
and readjudication of his claim in accordance with the above-
referenced change in case law governing the sufficiency of 
new and material evidence.  By way of a rating action dated 
in August 2001, the RO subsequently reopened the veteran's 
previously denied claim, however, entitlement to service 
connection for hypertension remained denied.  

The veteran's case is again before the Board for appellate 
review.  It is noted that the RO's August 2001 determination 
to reopen the veteran's claim on the basis that sufficient 
new and material evidence had been submitted is not binding 
on the Board.  The Board too, must make an independent 
determination as to whether evidence has been submitted, 
which is both new and material to reopen the claim; thus, the 
following decision contains such a determination.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 
Vet. App. 239 (1993) (holding that a Board reopening is 
unlawful when new and material evidence has not been 
submitted.)

Finally, the veteran in this case has appeared at a personal 
hearing before the RO on two occasions, in August 1996 and in 
July 1999.


FINDINGS OF FACT

1.  An unappealed RO decision in June 1948, terminated the 
veteran's compensation benefits for hypertension.  This 
rating action became final.

2.  Evidence received since the June 1948 rating decision is 
so significant that it must be considered (with the other 
evidence of record) in order to fairly decide the merits of 
the claim of entitlement to service connection for 
hypertension.

3.  The evidence of record demonstrates that the veteran's 
hypertension disability existed prior to his period of active 
military service; such disability also increased in 
severity during service, however, such increase has been 
medically associated with the natural progression of the 
veteran's disease.


CONCLUSIONS OF LAW

1.  The RO's June 1948 rating decision, which terminated 
compensation benefits for the veteran's hypertension, is 
final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

2.  The veteran has submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
hypertension.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156(a) (2001).

3.  Hypertension was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA).

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

In this case, the record reflects that the veteran has 
received the degree of notice which is contemplated by law 
with particular respect to both his application to reopen a 
previously denied claim and his claim seeking entitlement to 
service connection for hypertension.  By way of the November 
1998 joint motion to the Court, which was signed by the 
veteran's authorized representative before the Court, the 
veteran was in receipt of notice regarding the relevant 
change in case law governing the sufficiency of new and 
material evidence for purposes of reopening a previously 
denied claim.  Thereafter, the veteran received a copy of the 
Board's June 1999 remand, which also notified him regarding 
new and material evidence needed to reopen a previously 
denied claim.  By way of the RO's August 2001 supplemental 
statement of the case, the veteran and his representative 
were then informed of the cumulative evidence previously 
provided to VA, and they were informed of the regulatory 
requirements for reopening a previously denied claim in 
addition to that which is necessary for establishing service 
connection.  Finally, the veteran and his representative have 
also been provided with the rationale for not granting his 
initial application to reopen his previously denied claim as 
well as his merits-based claim seeking entitlement to service 
connection for hypertension.

The record also discloses that VA has additionally met its 
duty to assist the veteran in obtaining evidence necessary to 
substantiate both his application to reopen a previously 
denied claim and his claim seeking entitlement to service 
connection.  Most notably, the RO has made reasonable efforts 
to develop the record in that the veteran's service medical 
records were obtained and associated the claims folder, and 
they appear to be intact.  Copies of the veteran's relevant 
non-VA treatment records have likewise been associated with 
the veteran's claims folder.  Lastly, the veteran has been 
provided with a relevant VA examination.  A copy of the 
examination report is of record in addition to other related 
VA medical opinions.

Therefore, under the circumstances, VA has satisfied both its 
duty to notify and assist the veteran in this case, and 
adjudication of this appeal without remand to the RO for 
additional consideration under the new law poses no risk of 
prejudice to the veteran.  See e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Accordingly, the appeal is now ready 
for appellate review.

II.  New and Material Evidence

The veteran is seeking reinstatement of his compensation 
benefits for hypertension.  The referenced compensation 
benefits were previously terminated by the RO in a June 1948 
rating decision.  Because the RO's June 1948 rating went 
unappealed by the veteran, such decision became final.  
Therefore, the veteran's current claim for entitlement to 
service connection for hypertension constitutes a request to 
reopen a previously denied claim.  This request was also 
initiated in June 1993, prior to August 29, 2001, the 
effective date of the amended § 3.156, which redefines "new 
and material" evidence" needed to reopen a previously 
denied claim.  See 66 Fed. Reg. 45,620, 45,629-30 (August 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.156(a)).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to a claimant applies, unless the Congress provided otherwise 
or permitted the Secretary to do otherwise, and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 62 Fed. 
Reg. 37953 (1997), VAOPGCPREC 11-97 (Mar. 24, 1997).  
Notably, however, the Secretary of VA has specifically 
provided that the amendments to 38 C.F.R. § 3.156 will be 
applicable to all claims filed on or after August 29, 2001.  
As a result, the amended regulatory provisions governing new 
and material evidence are not applicable to the veteran's 
June 1993 claim to reopen, which is discussed below.

As previously mentioned, by way of a June 1948 rating 
decision, the RO terminated the veteran's compensation 
benefits for hypertension.  This decision was based on the 
RO's finding that clear and unmistakable error had been 
committed at the time of the original grant of service 
connection for hypertension in March 1946.  Specifically, the 
RO noted that the veteran's service medical records indicated 
that his hypertension existed prior to his entrance into 
active military service in October 1941 and as such, service 
connection could have only been based upon a showing of 
aggravation in service.  In the absence of any evidence 
contained in the veteran's service medical records indicating 
that the veteran's hypertension increased in severity while 
he was in service, the RO determined that the veteran's 
hypertension was neither incurred in or aggravated during 
service.  Consequently, the veteran's entitlement to service 
connection for hypertension was severed, and his compensation 
benefits were terminated.  The veteran was notified of the 
termination of his compensation benefits in July 1948, and he 
was also informed of his appellate and procedural rights, but 
he did not file an appeal.  (The veteran also received 
notification regarding the proposed action to sever service 
connection, resulting in the termination of compensation 
benefits for this disability and of his due process rights 
relative to this proposed action.)

Because a timely appeal of the RO's June 1948 severance was 
not submitted, the Board concludes that the RO's June 1948 
decision became final based on the evidence then of record.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2001).  However, the law and regulations 
provide that if new and material evidence has been presented 
or secured with respect to a claim which has been disallowed, 
the claim may be reopened and the former disposition 
reviewed.  38 U.S.C.A. § 5108.

"New and material" evidence, is evidence not previously 
submitted, cumulative or redundant, and which by itself, or 
along with evidence previously submitted, is so significant 
that it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); see also Evans v. Brown, 9 Vet. App. 273 
(1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, in this case, since 
the RO decision dated in June 1948.  See Hickson v. West, 12 
Vet. App. 247, 251 (1999).

Currently, evidence added to the record since the RO's June 
1948 rating decision consists of the following: (1.) personal 
testimony which was provided by the veteran and his wife at 
an August 1996 and a May 2000 RO hearing; (2.) letters, dated 
July 1994 and May 2000, from Dr. Michael Federman, M.D., 
F.A.C.P.; (3.) a May 2000 statement from Patricia Fisk, R.N.; 
(4.) an August 1998 medical assessment from Dr. Weitzman, 
M.D.; (5.) post-service treatment records from the Detroit 
Medical Center and the Northwest Internal Medicine Group 
approximately dated from 1993 through 1998; (6.) a September 
2000 and August 2001 VA medical opinion from Dr. Rudraraju; 
(7.) a copy of the veteran's May 2001 VA examination report; 
and (8.) copies of the veteran's medication prescriptions for 
the treatment of his hypertension condition.  Based on the 
recently added evidence contained in (2.), (4.), and (6.), 
the Board determines that sufficient new material evidence 
has been submitted.  This particular evidence (in its 
entirety) is new, as it was neither previously of record nor 
previously considered by the RO in June 1948.  Moreover, the 
evidence is material in that it speaks directly to the issue 
of whether the veteran's hypertension underwent a worsening 
(i.e., was aggravated) during his period of active military 
service.  This being the case, the evidence is sufficient to 
reopen the veteran's previously denied claim seeking 
reinstatement of his compensation benefits for hypertension.  
Having determined that new and material evidence has been 
added to the record, the veteran's previously denied claim of 
entitlement to service connection for hypertension is 
reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

The next question is whether the Board is permitted to 
address the merits of the veteran's current claim.  In 
Bernard v. Brown, supra., the Court held that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice of the need to submit evidence or 
argument on that question, an opportunity to submit such 
evidence and argument, and to address that question at a 
hearing, and; if not, whether the veteran has been prejudiced 
thereby.  Id.  In the instant case, the record discloses that 
in presently reopening the veteran's previously denied  claim 
on the basis of new and material evidence and reaching the 
merits of the veteran's currently pending claim, the Board is 
not addressing any matters which have not already been 
addressed by the RO.  By way of their August 2001 rating 
action contained in the supplemental statement of the case, 
the RO likewise reopened the veteran's previously denied 
claim on the basis of the submission of new and material 
evidence, and the RO adjudicated the merits of the veteran's 
service connection claim.  As such, the Board determines that 
the veteran will not be prejudiced by way of the Board's 
current decision.  Moreover, the Board must point out that 
the veteran has consistently made the same merit-based 
arguments throughout the course of the administrative 
adjudication process.  He has supplied evidence in response 
to having been put on notice by the RO regarding the type of 
evidence needed to reopen and substantiate his claim, and he 
has been afforded an opportunity for two hearings on the 
merits.  More importantly, as discussed in detail at the 
onset, the veteran's current claim has been properly 
developed in accordance with the new law.  Id.; see also 
Curry v. Brown, 7 Vet. App. 59 (1994).  Therefore, the Board 
finds that the law pertaining to the merits of this claim has 
already been considered by the RO and that the veteran and 
his representative have advanced or otherwise argued the 
applicability of the law in question.  See 67 Fed. Reg. 
3,099, 3,105 (February 22, 2002) (to be codified at 38 C.F.R. 
§ 20.903 (c)). 

III.  Service Connection

The veteran is currently seeking entitlement to service 
connection for hypertension.  Service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  A veteran is afforded a presumption of 
sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service.  38 U.S.C.A. §§  1132, 1137; 38 C.F.R. § 3.304(b) 
(2001).  In this instant case, the veteran's induction 
examination, dated in October 1941, while listing the 
veteran's blood pressure reading at the time (which was 
subsequently elevated), contains no notation indicating the 
veteran entered into active military service with an existing 
hypertension condition.  The veteran is therefore presumed to 
have been of sound condition upon entrance into service.  
However, that presumption can be overcome only by clear and 
unmistakable evidence that the condition existed prior to 
service.  See 38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b); 
Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991); Green v. Derwinski, 1 
Vet. App. 320, 322 (1991).

In September 2000, following a review of the veteran's 
service medical records, Dr. Rudraraju (Dr. R), a VA 
physician, opined that there was "clear and unmistakable" 
evidence," which demonstrated that the veteran's currently 
existing hypertension condition existed prior to the 
veteran's entrance into service.  In particular, Dr. R noted 
that a service medical record dated January 6, 1944, 
indicated that the veteran himself, in conjunction with 
receiving treatment, reported a history of having had 
headaches and high blood pressure in 1939, prior to his 
entrance into active military service.  Within his August 
1998 medical assessment, Dr. Weitzman (Dr. W) noted that his 
review of both the veteran's service and post-service 
treatment records revealed the veteran had cardiomegaly with 
an enlarged heart based on a chest x-ray performed in March 
1948.  In Dr. W's medical opinion, such a finding required 
several years of prolonged hypertension to evolve to the 
point of being present on a chest x-ray.  Thus, based on both 
Dr. R's and Dr. W's medical opinions, which include a 
complete rationale for any opinion expressed and citation to 
the evidence of record upon which the opinion is based, the 
Board determines that there is clear and unmistakable 
evidence sufficient to rebut the presumption of sound 
condition upon entry into service.  38 C.F.R. § 3.304(b)(2); 
Doran v. Brown, 6 Vet. App. 283, 286 (1994).  In light of the 
above medical opinions, the Board determines that veteran's 
hypertension has been shown to have pre-existed his entrance 
into active military service in October 1941.

It must next be determined whether the veteran's pre-existing 
hypertension was aggravated during service.  In this regard, 
aggravation will be established by an increased in disability 
during service, absent a specific finding that the increase 
was not due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In the medical 
opinion of both Dr. R and Dr. W, the veteran's service 
medical records support a finding that the veteran's 
hypertension increased in severity during service.  Both 
physicians agree that such increase was also related to the 
anxiety and stress/tension the veteran experienced while in 
service.  In Dr. R's opinion, however, the veteran's increase 
in the severity of his hypertension is also attributable to 
the natural progression of the disease process.  Moreover, 
Dr. R noted that despite the increase in the veteran's 
hypertension during service which is evidenced by his service 
medical records, he could not render an opinion whether the 
veteran's in-service worsening of his hypertension was 
permanent in nature as the record was void of adequate post-
service medical records for the years immediately following 
the veteran's discharge from service.  (Emphasis added.)  In 
the absence of a medical determination indicating a specific 
finding that any increase in the veteran's hypertension was 
in fact permanent and was not due to the natural progress of 
the disease, the Board must conclude that the presumption of 
aggravation is not invoked.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  For these reasons and bases, the Board finds that 
service connection for the veteran's current disability is 
not warranted, and his claim must be denied.

In rendering the decision in this case, the Board has 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application in this instance.  
Gilbert v. Brown, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
hypertension is reopened.

Entitlement to service connection for hypertension is denied.


		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

